Citation Nr: 1031610	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for 
service connected patellar pain syndrome of the right knee, rated 
as 20 percent disabling from March 4, 2003 and from May 1, 2005.

2. Entitlement to service connection for a low back disorder, to 
include as secondary to the service connected patellar pain 
syndrome of both knees.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

These matters were last before the Board of Veterans' Appeals 
(Board) in June 2009 on appeal of rating decisions of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board denied the claim of entitlement 
to service connection for a back disability and remanded the 
matter of entitlement to a disability rating in excess of 20 
percent for service connected patellar pain syndrome of the right 
knee  for the provision of additional notice, 

In regard to the claim for service connection, the Veteran 
appealed the Board's June 2009 denial to the United States Court 
of Appeals for Veterans Claims (Court).  The Veteran and VA filed 
a Joint Motion for Remand with the Court.  In a January 2010 
Order, the Court remanded the claim to the Board for compliance 
with the instructions in a January 2010 Joint Motion for Remand.

The Veteran, accompanied by his authorized representative, 
appeared at a March 2007 hearing held before the below-signed 
Veterans Law Judge, sitting in Wichita, Kansas.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The claim of entitlement to a disability rating in excess of 20 
percent for service connected patellar pain syndrome of the right 
knee was remanded in June 2009 for the provision of additional 
notice in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, in the interim, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that VCAA notice in a claim 
for increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  As such, 
notice in compliance with Vazquez-Flores v. Peake (2008) is no 
longer required.

In regard to both claims on appeal, the Veteran's counsel advised 
VA in a May 2010 letter that the Veteran had been awarded 
disability benefits by the Social Security Administration (SSA) 
on the bases of her bilateral knee disabilities and a back 
disability.  VA must obtain Social Security Administration (SSA) 
records when they may be relevant.  Voerth v. West, 13 Vet. App. 
117, 121 (1999).  Although the Veteran, through counsel, 
submitted a copy of that benefits decision, no other relevant SSA 
records have been associated with the claims file.  Accordingly, 
the RO should contact the SSA and obtain copies of the relevant 
records, including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to the issues 
that must be resolved by VA, any relevant findings made by the 
SSA are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 
Vet. App. 362 (2001).

The Board further notes that, in regard to both claims, the 
Veteran has reported receiving additional medical treatment from 
non-VA providers, and VA must attempt to obtain such records.  As 
the last VA treatment record reflected in the claims file is 
dated June 2, 2009, updated VA records also must be obtained.

In regard to the claim of entitlement to service connection for a 
back disability, to include as secondary to the service connected 
patellar pain syndrome of both knees, this matter was remanded to 
the Board by a January 2010 Joint Motion for Remand.  The Joint 
Motion for Remand directed that the Board ensure compliance with 
VA's duty to assist and consider whether an additional 
examination/opinion was necessary.  Specifically, the Joint 
Motion noted that the Board had remanded the claim in October 
2007 for an examination to determine whether the back disability 
was related to the Veteran's term of active duty service, to 
include whether it was caused by or aggravated by any service 
connected disabilities.  


As further observed by the Joint Motion, "it does not appear 
this issue [aggravation] was addressed by the medical evidence 
and the instant decision does [not] provide any discussion as to 
such issue."  The RO/AMC will ensure compliance with the remand 
directives below to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include VA treatment 
since June 2, 2009 and private medical 
records from the following health care 
providers:

a.	Dr. Garcia (after January 2007);

b.	Dr. Jaeger (after January 2007);

c.	Dr. Sandstrom;

d.	Dr. Timms;

e.	Dr. Neel;

f.	Sandhill Orthopaedic and Sports 
Medicine (after January 2008); 

g.	Scott County Hospital (after 
February 2006);

h.	Pueblo Imaging Center;

i.	St. Catherine's Hospital (after 
December 2007); and 

j.	Dr. Cockerill (prior to September 
2004 and after September 2005).  

The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform her and provide her 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC will obtain from the SSA a 
copy of the evidence relied on in the 
Veteran's disability benefits decision.  
This evidence should specifically include, 
but is not limited to, medical records and 
the SSA hearing transcript.  Those records 
will be associated with the claims folder. 

3.  The RO must then, in accordance with 38 
C.F.R. § 4.2, return the Veteran's claims 
file to the December 2007 examiners (if 
unavailable, the file should be provided to 
another physician of suitable background and 
experience) to determine whether her claimed 
back disability is directly or indirectly 
related to her service, to include her 
service connected disabilities.  The 
following considerations will govern the 
review:




a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
their reviews.  Their reports must 
reflect review of pertinent material in 
the claims folder.

b.	After reviewing the claims file, the 
examiners must offer opinions, 
consistent with sound medical 
principles, as to whether any current 
back disability resulted from disease 
or injury incurred in service or has 
been aggravated by the Veteran's 
service connected disabilities.  

c.	In all conclusions, the examiners 
must identify and explain the medical 
basis or bases, with discussion of 
pertinent evidence of record.  If 
either examiner is unable to render an 
opinion without resort to speculation, 
he should explain why and so state. 

4.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

5.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claims.  The Veteran and her 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


